Beel, Justice.
1. Where a judgment was rendered against a husband and in favor of his wife for sums of money as permanent alimony, payable in instalments, for the support of their children, and the husband was adjudged in contempt for his failure to pay to her a sum past due as to one of the children (Kirby v. Johnson, 188 Ga. 49, 2 S. E. 2d, 640), the husband is not relieved from such contempt by payment of the sum to a guardian subsequently appointed for the child upon the child’s selection or nomination, after arrival at the age of fourteen years.
2. The alimony was obtained for the child at the suit of the wife, and was payable to her for the support of the child, under the terms of the judgment. Compare Rochester v. Rochester, 124 Ga. 993 (53 S. E. 399); Smith v. Smith, 136 Ga. 531 (71 S. E. 869); Waller v. Waller, 163 Ga. 377 (136 S. E. 149).
(a) A suit for alimony, as such, for the support of a child can be maintained only by the child’s mother. Sikes v. Sikes, 158 Ga. 406 (123 S. E. 694); Hooten v. Hooten, 168 Ga. 86 (147 S. E. 373); Hansberger v. Hansberger, 182 Ga. 495 (185 S. E. 810).
(b) A claim for alimony is different from an ordinary debt. Garrett v. Garrett, 175 Ga. 455 (165 S. E. 230); Green v. Beaumont, 179 Ga. 804 (177 S. E. 572); Westmoreland v. Dodd, 2 Fed. 2d, 212.
(c) As to payment generally, see Robinson v. Robinson, 6 Ga. 515 (2); Patillo v. Smith, 61 Ga. 265 (2); Hill v. Arnold, 116 Ga. 45 (2) (42 S. E. 475); Southern Railway Co. v. Cole, 49 Ga. App. 635 (2) (176 S. E. 512).
3. Under the foregoing authorities, payment to the guardian was not a satisfaction of the judgment, and did not relieve the husband of contempt. See Fischer v. Fischer, 164 Ga. 81 (5) (137 S. E. 821).
4. The judge did not err in refusing to discharge the husband from the order adjudging him in contempt.

Judgment affirmed.


All the Justices concur.

Maddox & Griffin, for plaintiff in error.
Mrs. Charles L. Camp and Alec Harris, contra.